Title: Circular to the New England States, 6–7 February 1777
From: Washington, George
To: New England States



Gentlemen,
Head quarters. Morris Town. Febry [6-]7th 1777

As the Arrival of a sufficient quantity of small Arms from Europe in time to arm the Continental Troops is a matter of great uncertainty, proper steps should be taken immediately in yr State to collect all that can be purchased from private People.
The Custom of hiring them for the Campain is attended with many bad Consequences; The owners take little Care of them & carry them away, or sell & change them when they please.
Particular Attention should be paid to the quality of the Firelock; no trash or light Arms should on any Acct be received in the Public Store: If they are not substantial both in Stock, Lock & Barrell they should be thrown upon the hands of Commissary who purchased them. I am with the greatest Esteem & Regard Yr most Obedient Humble Servant

Go: Washington


P.S. Letters from Genl: Schulyer inform me that the Post of Tyconderogo is left almost entirely naked, that it is in no situation of resistance: You will therefore be pleased to hurry on your Regiments and order them immediately to that place.

